
	

114 HRES 472 IH: Expressing support for designation of the week of October 11, 2015, through October 17, 2015, as “Earth Science Week”.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 472
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Honda (for himself, Mr. Larsen of Washington, Ms. Norton, Mr. Perlmutter, Mr. Tonko, Mr. Nadler, Mr. Kilmer, Mr. Serrano, Ms. Edwards, Mr. Blumenauer, Mr. Lipinski, Mr. DeFazio, Mr. Heck of Washington, Mr. Polis, Mr. Van Hollen, Mr. Foster, Mr. Lowenthal, Mrs. Davis of California, Mr. Cárdenas, Ms. Bonamici, Ms. McCollum, Mr. Peters, Mr. Keating, Ms. Lofgren, Mr. Ted Lieu of California, Ms. Speier, Mr. Costa, Mr. Becerra, Mr. Kennedy, Mr. Butterfield, Mr. Fattah, Mr. Swalwell of California, Mr. Farr, Ms. Clark of Massachusetts, Mr. McNerney, Mr. Takano, and Mr. Takai) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing support for designation of the week of October 11, 2015, through October 17, 2015, as Earth Science Week.
	
	
 Whereas this year marks the 18th annual international Earth Science Week, designated by the American Geosciences Institute to help the public gain a better understanding and appreciation for the earth sciences and to encourage stewardship of the Earth;
 Whereas the theme for 2015, “Visualizing Earth Systems”, promotes better public understanding of Earth’s natural systems by showing data and observations in an illustrative manner;
 Whereas the study of earth sciences leads to an improved understanding of the Earth’s natural systems and the interplay between human society and these systems;
 Whereas the earth sciences are integral to the discovery, development, and conservation of energy, water, and natural resources and to the safe disposal of waste products;
 Whereas the earth sciences provide the basis for mitigating natural hazards such as droughts, earthquakes, floods, coastal erosion, hurricanes, and landslides;
 Whereas understanding earth science is essential to the design and safe construction of buildings and infrastructure;
 Whereas earth scientists study and interpret the Earth, the ocean, its environment, and life as they have changed through time;
 Whereas the earth sciences enhance our understanding of current and past global conditions, and offer a basis for anticipating future conditions;
 Whereas the ocean covers 71 percent of the Earth’s surface and provides 99 percent of the Earth’s habitat, more than 50 percent of the United States population is found within coastal counties, and earth scientists working in marine environments contribute to the understanding of our global ocean and river systems enabling advancements in food management, national security, energy resources, transportation, economy, and recreation;
 Whereas the earth sciences support our ability to manage healthy and productive soils and ocean and river waters and fisheries, the foundation for our Nation’s food supply;
 Whereas the earth sciences contribute to our understanding of Earth as a planet in our solar system and the universe;
 Whereas earth science research leads to the development of innovative new technologies and industries that fuel the American economy and improve our quality of life;
 Whereas earth science researchers and educators drive creativity and passion for the Science, Technology, Engineering, and Mathematics (STEM) fields among students of all ages through diverse and innovative education and public outreach efforts;
 Whereas geological aspects of resources, hazards, and environment are vital to land management and land use decisions at local, State, regional, national, and international levels;
 Whereas geoscientists and researchers in our Nation’s labs, universities, research institutions, and Federal agencies, including USGS, NASA, NOAA, NPS, NSF, and DOE, continually push the frontiers of human knowledge of the world around us, help develop and incubate the concepts and programs that keep United States companies and industries at the innovative forefront of the world’s economy, and inspire future generations of researchers, scientists, and informed citizens; and
 Whereas the earth sciences make vital contributions to our understanding of and respect for nature and our home planet: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of “Earth Science Week”;
 (2)expresses strong support for the goals and ideals of Earth Science Week and its aims to increase understanding of and interest in earth science at the local, State, national, and international levels;
 (3)recognizes the importance of education and public outreach efforts to ensure the United States public gains a better understanding and appreciation for the impact of the earth sciences on their daily lives;
 (4)encourages K–12 students to participate in local, State, and national events in connection with Earth Science Week and to get involved in the celebration by exploring artistic and academic applications of earth science; and
 (5)encourages the people of the United States to observe Earth Science Week with appropriate activities to gain a better understanding and appreciation for the earth sciences and to encourage stewardship of the Earth.
			
